   Case 2:16-cv-09849 Document 276 Filed 12/01/20 Page 1 of 4 PageID #: 9100




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                 CHARLESTON

BENNY FITZWATER, CLARENCE BRIGHT,            )
and TERRY PRATER, on behalf of themselves    )
and others similarly situated,               )
                                             )
                             Plaintiffs,     )                No. 2:16-cv-9849
                                             )
                      v.                     )                Hon. John T. Copenhaver
                                             )
CONSOL ENERGY, INC., CONSOLIDATION           )
COAL CO., FOLA COAL CO., LLC, CONSOL         )
OF KENTUCKY, INC. and KURT SALVATORI, )
                                             )
                             Defendants.     )
                                             )
EMMETT CASEY, JR., CONNIE Z. GILBERT, )
ALLAN H. JACK SR., and ROBERT H. LONG, )
on behalf of themselves and others similarly )
situated,                                    )
                                             )
                             Plaintiffs,     )
                                             )
                      v.                     )                No. 1:17-cv-3861
                                             )
CONSOL ENERGY, INC., CONSOLIDATION           )                Hon. John T. Copenhaver
COAL CO., CONSOL PENNSYLVANIA COAL )
CO., LLC, and KURT SALVATORI,                )
                                             )
                             Defendants.     )

                       NOTICE OF DEPOSITION FOR KIRBY HALL

       PLEASE TAKE NOTICE that Defendants will take the deposition of corroborating

witness Kirby Hall on December 8, 2020, at 8:00 a.m. Central/9:00 a.m. Eastern.

       PLEASE TAKE FURTHER NOTICE THAT this deposition will be conducted remotely,

pursuant to Federal Rule of Civil Procedure 30(b)(4), using audio-visual conference technology.

The court reporter will record electronically the deposition from a location separate from the

witness. Counsel for the parties and their clients will be participating from various, separate

locations. The court reporter, who is a qualified officer authorized to administer oaths, will
   Case 2:16-cv-09849 Document 276 Filed 12/01/20 Page 2 of 4 PageID #: 9101




administer the oath to the witness remotely.

       The witness will be required to provide government-issued identification satisfactory to

the court reporter, and this identification must be legible on camera. Each participating attorney

may be visible to all other participants, and their statements will be audible to all participants. All

exhibits will be provided simultaneously and electronically to the witness and all participants.

       Counsel for all parties will be required to stipulate on the record that they consent to this

manner of deposition and that they waive any objections to this manner of deposition, including

any objection to the admissibility at trial of this testimony based on this manner of deposition.

       The deposition shall continue during usual business hours until completed.

       This deposition will be used for any purpose allowed under the Federal Rules of Civil

Procedure in the trial of the above-captioned matter.

       You may attend to protect your interests as they appear herein.

Dated: December 1, 2020                                 Respectfully submitted,
                                                        CONSOL ENERGY INC.,
                                                        CONSOLIDATION COAL COMPANY,
                                                        FOLA COAL COMPANY, LLC, and
                                                        KURT SALVATORI,


                                                        By:    /s/ Michael D. Mullins
                                                               One of Defendants’ Attorneys

                                                        Michael D. Mullins
                                                        STEPTOE & JOHNSON PLLC
                                                        707 Virginia Street East, 17th Floor
                                                        Charleston, West Virginia 25301
                                                        T: (304) 353-8000
                                                        F: (304) 353-8180
                                                        michael.mullins@steptoe-johnson.com

                                                        Joseph J. Torres (admitted pro hac vice)
                                                        Emma J. O’Connor (admitted pro hac vice)
                                                        JENNER & BLOCK LLP
                                                        353 North Clark Street
                                                        Chicago, Illinois 60654
                                                        T: (312) 840-8685
                                                        jtorres@jenner.com

                                                  2
   Case 2:16-cv-09849 Document 276 Filed 12/01/20 Page 3 of 4 PageID #: 9102




                      IN THE UNITED STATES DISTRICT COURT FOR
                      THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               CHARLESTON DIVISION

BENNY FITZWATER, CLARENCE BRIGHT,            )
and TERRY PRATER, on behalf of themselves    )
and others similarly situated,               )
                                             )
                             Plaintiffs,     )                No. 2:16-cv-9849
                                             )
                      v.                     )                Hon. John T. Copenhaver
                                             )
CONSOL ENERGY, INC., CONSOLIDATION           )
COAL CO., FOLA COAL CO., LLC, CONSOL         )
OF KENTUCKY, INC. and KURT SALVATORI, )
                                             )
                             Defendants.     )
                                             )
EMMETT CASEY, JR., CONNIE Z. GILBERT, )
ALLAN H. JACK SR., and ROBERT H. LONG, )
on behalf of themselves and others similarly )
situated,                                    )
                                             )
                             Plaintiffs,     )
                                             )
                      v.                     )                No. 1:17-cv-3861
                                             )
CONSOL ENERGY, INC., CONSOLIDATION           )                Hon. John T. Copenhaver
COAL CO., CONSOL PENNSYLVANIA COAL )
CO., LLC, and KURT SALVATORI,                )
                                             )
                             Defendants.     )

                                   CERTIFICATE OF SERVICE

       The undersigned, one of the attorneys for Defendants, hereby certifies that on December 1,

2020, he caused a true and correct copy of the foregoing Notice of Deposition to be served via

electronic mail upon counsel for Plaintiffs, as follows:

                                          Samuel B. Petsonk
                                            Petsonk PLLC
                                            P.O. Box 1045
                                         Beckley, WV 25802
                                          sam@petsonk.com

                                           Bren J. Pomponio
                                            Aubrey Sparks
Case 2:16-cv-09849 Document 276 Filed 12/01/20 Page 4 of 4 PageID #: 9103




                          Mountain State Justice, Inc.
                         1031 Quarrier Street, Suite 200
                            Charleston, WV 25301
                               bren@msjlaw.org
                             Aubrey@msjlaw.org


                                                       /s/ Michael D. Mullins
                                             Michael D. Mullins (WVSB No. 7754)
                                             STEPTOE & JOHNSON PLLC
                                             707 Virginia Street East, 17th Floor
                                             Charleston, West Virginia 25301
                                             T: (304) 353-8000
                                             F: (304) 353-8180
                                             michael.mullins@steptoe-johnson.com
